Citation Nr: 1127076	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-26 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increase in the 20 percent evaluation currently assigned for pes cavus of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from May 1974 to January 1980 and from January 1983 to February 1986.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision by the RO which denied an increased rating for the Veteran's left foot disability.  A videoconference hearing before the undersigned was held in March 2009.  The Board remanded the issue on appeal for additional development in April 2009.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The Veteran's left foot disability is manifested by chronic pain and slight curl-down of all lesser toes without callosities, varus deformity, or more than moderate pes cavus deformity; functional limitation due to pain, incoordination, fatigability, on repetitive use or during flare-ups is not demonstrated.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 percent for pes cavus of the left foot are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Part 4, Diagnostic Code 5278 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in March 2005.  Additionally, a more detailed explanation of VA's duty to assist under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) and under Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was sent to the Veteran and his representative in May 2009.  The claim was readjudicated and a supplemental statement of the case (SSOC) was promulgated in August 2010.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the Veteran's service treatment records and all VA and private medical records identified by the Veteran have been obtained and associated with the claims file.  Additionally, the Veteran was examined by VA on multiple occasions during the pendency of the appeal and testified before the undersigned member of the Board at a videoconference hearing in March 2009.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available but not yet part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2010).  




Factual Background & Analysis

The Veteran contends that he has chronic pain and weakness in his left foot when walking or standing, and believes that he is entitled to a higher evaluation.  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of his left foot disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Only someone qualified by knowledge, training, expertise, skill, or education, which the Veteran is not shown by the record to possess, may provide evidence requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Historically, the evidentiary record shows that the Veteran was initially granted service connection for pes cavus of the left foot and assigned a 10 percent evaluation by the RO in May 1986, based on evidence of treatment for left foot pain and a diagnosis of pes cavus in service in February 1985.  The Veteran had left foot pain, limitation of motion in the left ankle, and the fourth and fifth toes did not touch the floor when standing on VA examination in March 1986.  In August 1986, the Veteran underwent Steindler plantar fascia release and was subsequently assigned a 20 percent evaluation by the RO in October 1986; effective from February 2, 1986, the day following his discharge from service.  38 C.F.R. § 3.400(b)(2).  

Parenthetically, the Board notes that although no pertinent abnormalities were noted on the Veteran's service enlistment examination in April 1974, the August 1986 VA surgical report indicated that the Veteran's pes cavus deformity of the left foot had been present since birth.  Similarly, other VA physicians who have evaluated the Veteran since service have opined that the Veteran's left foot disability is a congenital disorder and was unrelated to any reported injury in service.  In any event, the 20 percent evaluation has been in effect since 1986.  

The Veteran was examined by VA several times during the pendency of this appeal (April 2005, June 2006, May 2007, and March and May 2010), and was seen by VA on an outpatient basis on several occasions.  The Veteran's complaints and the clinical and diagnostic findings were not significantly different on any of the examinations and was manifested by complaints of chronic pain, swelling, limitation of motion of the left ankle and no more than moderate pes cavus deformity.  The Veteran was not shown to have any callosities or more than slight clawing of the lesser toes on any of the examinations, nor was there evidence of any vascular skin abnormalities.  The Veteran's primary complaint has been left foot pain and dropfoot, which VA examiners have attributed (pain) to a left ankle fracture suffered subsequent to service and a low back disability (pain and dropfoot), neither of which are service-connected disabilities.  

When examined by VA in June 2006, the examiner noted that the Veteran had high arches, bilaterally, more so on the left, but did not have heel varus deformity and his toes were not contracted.  The Veteran could not actively move his ankle due to pain, but had painless, passive motion of the ankle with dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  X-ray studies showed all toes were at the proper length with no contractures.  There was no extension of toes on metatarsal heads and no calcaneal pitch angle or heel spurs.  The examiner noted that the Veteran had a plantar flexed forefoot that mimics [pes cavus] which would throw off an examiner who is not familiar with feet.  He also indicated that the diagnosis of pes cavus was probably assigned based on the Veteran's high instep and plantar flexed forefoot.  He opined that the Veteran's foot disability was a congenital finding with no relationship to any injury or to military service.  The Veteran did not require any corrective devices and was wearing an AFO most likely due to his foot drop.  

In an addendum report, dated in May 2007, the examiner indicated that the Veteran's Steindler plantar flexor release in August 1986, involved a transverse cut through the plantar fascial band or with some of the band removed, and that this would not cause any neurological damage to the foot or result in foot drop.  The examiner opined that the Veteran's left foot drop was far more likely related to his low back disability and prior back surgery, and recommended that the Veteran undergo a neurological evaluation.  

On VA neurological examination in May 2007, the Veteran walked with a limp and wore a 90 degree brace on his left foot for the past two to three years.  The Veteran had good strength in all four extremities, but could not dorsiflex his left foot or left great toe.  Sensory examination was totally intact except for slight decreased pinprick sensation over the dorsum of the left foot, and ankle jerk was absent on the left side.  The examiner opined that the Veteran's left footdrop was not related to his pes cavus and was most likely caused by his low back disability.  The examiner explained that the fact that the Veteran has left foot drop despite normal peroneal nerve function on an EMG study, and has radiculopathy emanating from his low back area suggests that his foot drop is associated with his low back disability and not related to his pes cavus.  

When examined by VA in March 2010, the Veteran complained of left foot pain when standing or walking and said that he injured his foot when he dropped a washing machine on the dorsum of the left foot in service.  Parenthetically, the Board notes that the service records showed that the Veteran "noticed" pain in his left foot while helping to carry a washing machine down stairs in service.  The clinical and diagnostic findings on examination were not different from the prior examinations and showed left lower extremity weakness, dropfoot when not wearing the 90 degree brace, and left pes cavus with hammertoes.  Dorsiflexion and plantar flexion was not possible against resistance, and was to 10 and 30 degrees, respectively, on passive motion.  

X-ray studies of the left foot and ankle showed the calcaneal pitch angle was within normal limits and the talar declination was high.  There was extremely high instep with a plantar flexed forefoot, mild extension of the digits on the metatarsal heads with distal contracture of the toes so that the tips were mostly on the ground.  There was mild closure and contracture at the metatarsophalangeal joints and the distal interphalangeal joints were narrowed.  Bone stock and density were normal, and there was mild hallux interphalangeus but no marked advanced contracture.  

The examiner commented that the Veteran has pes cavus with contracture of the digits, but that he did not believe that the pes cavus or clawed toes were due to his reported injury or military service, and that his withered left calf and significant weakness of the left lower extremity with an inability to dorsiflex or plantar flex the left lower extremity against resistance was due to a neurological disease which was not local in nature, possibly either upper or motor neuron in origin.  

On VA examination in May 2010, there were no intractable plantar keratosis or nucleated calluses on the left foot, which the examiner commented was often seen with pes cavus.  The skin was dry and somewhat hard, but there were no areas of hyperkeratotic lesions secondary to friction or pressure.  Dorsiflexion and plantar flexion was not possible against resistance, and strength could not be measured in the left leg due to the lack of dorsiflexion and plantar flexion.  The left instep was high with a sharp declinated plantar flexed forefoot and a slight curl-down to all of the lesser toes.  The findings on x-ray study were essentially the same as the March 2010 report, and the examiner noted that there was no evidence of heel spurs which are often seen with cavus feet.  The examiner indicated that one concern in evaluating such foot disabilities is the tightness of the plantar fascia.  Here, with the Veteran's forefoot extended the plantar fascia could be palpated, but would not be considered unusually tight or marked, or any different than one would find in any other type of pes cavus.  The Veteran's structure was consistent with moderate pes cavus.  There was no evidence of painful callosities or corns over the toes or plantar surface.  The examiner opined that the Steindler release surgery in 1986, or the left ankle fracture in 2005 did not cause any of the Veteran's left foot problems and did not cause or play any role in his pes cavus deformity or dropfoot.  The Veteran was born with left pes cavus and there was nothing about his pes cavus deformity or his military service that resulted in his inability to dorsiflex or plantar flex the left extremity.  He also indicated that pes cavus does not cause dropfoot, and opined that the Veteran's current foot pain or current neurological problems were not related to his congenital pes cavus.  

The Veteran is currently assigned a 20 percent evaluation for pes cavus of the left foot under DC 5278 for claw foot (pes cavus) acquired, which provides for a 20 percent evaluation when all toes tend toward dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads. A 30 percent evaluation is warranted when there is marked contraction of the plantar fascia with dropped forefoot, all toes hammertoes with very painful callosities, and marked varus deformity.  38 C.F.R. § 4.71a, DC 5278.  

In this case, the objective findings from all of the VA examinations during the pendency of this appeal showed that the Veteran does not satisfy the criteria for a 30 percent evaluation under DC 5278.  As discussed above, the Veteran does not have marked contraction of the plantar fascia, marked varus deformity, or any callosities and his dropfoot is not shown to be related to his pes cavus.  Thus, a higher evaluation under DC 5278 is not warranted.  

Other potentially applicable rating codes that would provide for a schedular evaluation greater than 20 percent include, DC 5276, for flat feet, which is not applicable to the facts in this case, and DC 5284, for foot injury, which requires evidence of severe foot injury.  As noted above, while the Veteran was treated for left foot pain in service, he did not suffer any specific injury.  Moreover, most of his current left foot problems are not shown to be related to his pes cavus.  Assuming, for the sake of argument, that the Veteran's current left foot problems were symptoms of his service-connected pes cavus, he is not shown to have marked contraction of the plantar fascia, painful callosities, or marked varus deformity.  Thus, a schedular evaluation in excess of 20 percent is not warranted.  

The Board must also consider any additional functional loss under the provisions of 38 C.F.R. §§ 4.40 and 4.45 and in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board has taken note of the Veteran's assertion that he experiences chronic pain, weakness and dropfoot which produces functional limitations.  However, the objective findings from the VA examination reports showed that the Veteran's principal left foot difficulties, i.e., chronic pain, dropfoot, weakness, and neurological symptoms are not related to his pes cavus.  Other than some mild contraction of the lesser toes and painless hammertoes, the objective findings associated with his service-connected left foot disability are not shown to cause any significant functional impairment beyond that contemplated by the 20 percent evaluation currently assigned.  

At this point, it should be noted that the percentage ratings represent, as far as can be practicably be determined, the average impairment in earning capacity resulting from the service-connected disability in civil occupations.  38 C.F.R. § 4.1.  In this case, the Board notes that the VA examiner's assessments and the objective findings do not show a degree of actual or functional impairment in the left foot commensurate with the criteria for an evaluation in excess of 20 percent at anytime during the pendency of this appeal.  

The Board recognizes that the Veteran's pes cavus impacts on his ability to engage in some activities.  However, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, there was no objective evidence of any additional functional loss of use which is shown to be related to or a residual of his service-connected pes cavus.  That is, while the Veteran clearly has some functional impairment due to his dropfoot and neurological symptomatology, these additional findings are not related to his pes cavus and, therefore, cannot be considered in evaluating functional loss.  Thus, the Board finds that the level of functional impairment is adequately compensated by the 20 percent evaluation currently assigned.  

Applying all of the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment of the left foot does not suggest that he has sufficient symptoms related to his service-connected pes cavus at any time during the pendency of this appeal, so as to warrant the assignment of an evaluation in excess of 20 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also, Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the manifestations of the Veteran's pes cavus are consistent with the schedular criteria, and there is no objective evidence that any manifestations related to his service-connected disability are unusual or exceptional.  The schedular rating criteria adequately contemplates the impairment caused by the service-connected left foot disability.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  


ORDER

An increased evaluation for pes cavus of the left foot is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


